Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on September 12, 2022 have been entered and considered. Claim 6 has been canceled. New claims 9 – 11 have been added. Claims 1 - 5 and 7 – 11 are all the pending claims in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Yohei in view of Kobayashi as detailed in Office action dated May 01, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – -5 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yohei et al. JP 1997033069 a (Yohei) in view of Kobayashi US 2012/0321689 A1 (Kobayashi) and further in view of Douglas CA 2036944 A1 (Douglas). Machine Translation of the Yohei reference is used herein.

Considering claims 1, 2 and 9 – 11, Yohei teaches fibers in which sheath/core  conjugate fibers comprise an antibacterial substance in the sheath part thereof and either do not contain an antibacterial substance in the core part thereof, or contain a smaller amount of antibacterial substance in the core part thereof than the sheath part [Abstract and whole document]. Further, Yohei does not specifically recognize that the antibacterial material is antibacterial glass. However, Kobayashi teaches an antibacterial fiber, and a producing method of an antibacterial resin composition/fiber therefrom, comprising polyester resin and an antibacterial glass [Abstract]. 

As Yohei and Kobayashi are both directed to antibacterial polymeric fibers comprising an antibacterial material, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the antibacterial materials (antibacterial glass and  silver based antibacterial) are all taught to be useful for providing the fibers with antibacterial properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to substitute Yohei’s silver based antibacterial with Kobayashi’s antibacterial glass motivated by the desire to produce antibacterial fibers. 
Moreover, Yohei in view of Kobayashi does not recognize that the fiber core and sheath components are PET and a blend of PET/PBT as claimed. However, Douglas teaches core-sheath fibers wherein the core comprises PET and the sheath comprises a blend of PET/PBT. 
As Yohei and Douglas are both directed to core-sheath polymeric fibers, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the polypropylene/polypropylene or PP/PP and the PET/(PET/PBT/ polymers are  all taught to be useful for forming the core and the sheath components in fibers having said configuration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to substitute Yohei’s PP polymer with Douglas’s PET/(PET/PBT) by the desire to produce core sheath fibers.  

Considering claim 3, Yohei teaches ta [0007] that the amount of the antibacterial agent to be incorporated is appropriately determined depending on the application of the filter and the purpose of use, and is usually 0.1 to 10% by weight, preferably 0.5 to 3% by weight, of the total amount of the filter material.

Considering claim 4, Kobayashi teaches at [0365] that the antibacterial resin composition (and the fiber) comprises aggregated silica particles. 

Considering claim 5, Kobayashi teaches at [0199] that it is preferred that the volume average particle diameter (Volume average primary particle diameter:D50) of the antibacterial glass is set to be a value within a range of 0.1 to 10 microns.  

Considering claim 6, Yohei teaches at [Claim 4] that the sheath-core type composite fiber is formed of a polyolefin resin.  

Considering claim 7, Yohei teaches at [0008] that in order to manufacture a filter material, one or both of warp and weft, or a portion thereof, can be manufactured by using the above-mentioned fibers, and the like, and by using woven fabric, knitted fabric, or the like which is usually used.

Considering claim 8, Yohei in view of Kobayashi and Douglas is relied upon as set forth above in the rejection of claim 1. Further, Kobayashi teaches at [0264] as for a manufacturing method of the antibacterial fiber, it is not restricted but the well-known methods could be available (for example core sheath spinning methods). Further, after melting antibacterial resin composition in the pack under the spinning temperature at 250 to 350.degree. C., it is preferred that the antibacterial resin composition is discharged from a nozzle cap of 36 holes (diameter: 10 to 30 microns), and is spun at the speed of 2000 to 5000 m/minutes to obtain the antibacterial fiber.

Response to Arguments 

Applicant's amendments and accompanying remarks filed on September 12, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Yohei in view of Kobayashi as detailed in Office action dated May 01, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on September 12, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786